McDonald, judge.
The conviction is for the offense of burglary with intent to commit theft; the punishment, two years confinement in the state penitentiary.
There is no statement of facts, nor has appellant filed a brief herein.
The verdict in the transcript shows that the jury assessed the penalty at two years in the penitentiary. The judgment in the transcript shows the verdict with the penalty assessed, but it also shows a suspension of the sentence. The sentence of the Court shows no suspension of the sentence; thus, apparently the wrong judgment form was used by the clerk.
In any event, in the absence of a recommendation from the jury, the trial court was without authority to suspend sentence on the judgment rendered on their verdict. Brown v. State, 156 Tex.Cr.R. 652, 245 S.W.2d 497. See 13 Texas Digest, Criminal Law,
The judgment is reformed deleting therefrom the portion pertaining to the suspension of sentence, and as reformed, the judgment is affirmed.